DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant's preliminary amendment submitted 03 June 2019 has been received, & its contents have been carefully considered.  As a result, Claims 1-15 are pending for review.

Examiner’s Note
While Examiner has not provided a list of informalities, Applicant should fully and carefully review the entire disclosure to ensure correction of any informalities Examiner may have missed.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a heating device” in claim 1;
“at least one sensor” in claim 1; &
“at least on presence sensor” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” (or a term used as a substitute for “means” that is a generic placeholder) but are nonetheless not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “the presence sensor” in claim 5.
Because these claim limitations are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Cohen, WO #2008/017113
[Cohen ('113)]

-
Hilger et al., US #5,313,876
[Hilger ('876)]

-
Yang et al., US #2017/370595
[Yang ('595)]






Claim Rejections Under 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim9 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “said cooking baskets” in Lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.
The term “several” in claim 1 is a relative term, which renders the claim indefinite.  The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As discussed in Para. 34-35 of the present application, the cabinet is “dimensioned to contain several liters of water”, and further that it “preferably [emphasis added] has a capacity of more than 10 liters of water”, which renders the metes and bounds of the claimed invention ambiguous.

Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 14 & 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cohen ('113).
In Re Claims 10, 11, 14 & 15, Cohen ('113) discloses:
Cl. 10: Operating method of a pasta cooking appliance (One of Pot #12.(x), Water Kettle #42.(x), etc.) comprising a self-supporting cabinet (Comprising Hob #14.(x), Upper Part / Scale #88, Base Part #90) and an open-top cooking basin (At least Pot #12.(x)) which is recessed on a top of the cabinet and is dimensioned to contain several liters of water (At least P. 7, Ln. 27-31: Pot #12.(x) is used for either partially or completely liquid foods, e.g. water), the method comprising the steps of:
heating up water contained in the cooking basin so as to bring the water to boil; automatically detecting a water boil-over phenomenon in the cooking basin; and automatically setting to zero or reducing heating of the water contained in the cooking basin when a boil-over phenomenon in the cooking basin is detected (At least P. 7, Ln. 12-P. 8, Ln. 17: When Controller #30.(x) determines the risk of the food boiling over via Sensor #28, the power is reduced or deactivated).
Cl. 11: further comprising draining out of the cooking basin a portion of the water exceeding a given maximum level inside the cooking basin; wherein the step of automatically detecting when a boil-over phenomenon is taking place in the cooking basin comprises detecting when the water is drained out of the cooking basin (At least P. 7, Ln. 12-P. 8, Ln. 17: Sensor #28 detects when water, in the form of steam, is removed from Cooking Basin / Pot 12.(x) through Apertures #26 in Lid 20.(x)).
Cl. 14, 15: wherein the step of automatically setting to zero or reducing the heating of the water contained in the cooking basin comprises reducing the heating to a pre-set intermediate safety value, or reducing the heating by a pre-set percentage / wherein said pre-set percentage ranges between 10% and 50% (P. 7, Ln. 12-20: The power may be completely deactivated or, e.g., may be halved (50%)).

Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hilger ('876) in view of Yang ('595).
In Re Claims 1-5 & 7-11, Hilger ('876)
Cl. 1: All aspects of the claimed invention including: Pasta cooking appliance (Pasta Cooking System #10) comprising:
a self-supporting cabinet (Cabinet #12);
an open-top cooking basin recessed on the top of the cabinet and dimensioned to contain several liters of water (Cooking Vat #14);
a heating device adapted to selectively heat up the water contained in the cooking basin so as to bring the water therein to boil (At least Col. 2, Ln. 39-49; Col. 5. Ln. 6-19: System #10 is selectively operated in various modes, including boil & simmer);
and an overflow drain line structured to drain out of the cooking basin a portion of the water exceeding a given maximum level inside the cooking basin (Plumbing / Piping #28 leading from Overflow Weir #26 to Drain Conduit #24);
the pasta cooking appliance additionally comprising: at least one sensor adapted to determine when a boil-over phenomenon is taking place in the cooking basin (High Water Level Probe #48); and
an electronic control unit which communicates with said at least one sensor (Controller #60) and is adapted to control the heating device for reducing heat-output of the heating device when a boil-over phenomenon in the cooking basin is determined;
With the possible exception of the controller being adapted to control the heating device for reducing heat-output of the heating device when a boil-over phenomenon in the cooking basin is determined.
Nevertheless, Yang ('595) discloses from the same Cooking Systems Utilizing Boiling Water field of endeavor as applicant's invention, a control system (Fig. 1-6) utilizing a controller (Control Device #600) operating a cooking system to reduce the heating power when a water level exceeds a preset water level (Fig. 1, Blocks 101-103; Par. 19-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control sequence of Yang ('595) into the system of Hilger ('876) for the purpose of avoiding over-flow of water (Para. 4).
Cl. 10: all aspects of the claimed invention including: Operating method of a pasta cooking appliance (Pasta Cooking System #10) comprising a self-supporting cabinet (Cabinet #12) and an open-top cooking basin which is recessed on a top of the cabinet and is dimensioned to contain several liters of water (Cooking Vat #14), With the possible exception of: the method comprising the steps of heating up water contained in the cooking basin so as to bring the water to boil; automatically detecting a water boil-over phenomenon in the cooking basin; and automatically setting to zero or reducing heating of the water contained in the cooking basin when a boil-over phenomenon in the cooking basin is detected.
Nevertheless, Yang ('595) discloses from the same Cooking Systems Utilizing Boiling Water field of endeavor as applicant's invention, a control system (Fig. 1-6) utilizing a controller (Control Device #600) operating a cooking system to reduce the heating power when a water level exceeds a preset water level (Fig. 1, Blocks 101-103; Par. 19-24).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the control sequence of Yang ('595) into the system of Hilger ('876) for the purpose of avoiding over-flow of water (Para. 4).
Cl. 2: wherein the at least one sensor includes at least one presence sensor adapted to detect when the water flows into or along said overflow drain line (Col. 2, Ln. 51-Col. 4, Ln. 2: High Water Probe #48 is positioned at a level of Overflow Weir #26, indicating when water is about to flow into Overflow Weir #26 & into Drain Line #28).
Cl. 3: wherein the overflow drain line includes a downwards-extending tubular element branching off from the cooking basin (Fig. 2: Drain Line #28 extends downward from Overflow Weir #26) and the presence sensor is located inside or outside said tubular element (Fig. 2, 4: Probe #48 is outside of Line #28).
Cl. 4, 5:
[Cl. 4] wherein said tubular element has an intermediate bended segment (Fig. 2: The elbow connecting the vertical & horizontal sections of Piping #28);
[Cl. 4, 5] With respect to “the presence sensor is located on said intermediate bended segment” & “wherein the presence sensor is, or includes, at least one temperature sensor adapted to measure a temperature of said tubular element”, each of the type & location of the sensor would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either one of the probe being located on the bend or the probe being a temperature sensor solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Hilger ('876) would function equally well in either configuration..
Cl. 7: additionally comprising: a water supply line which is connectable to a water mains and is adapted to selectively channel/pour water of the water mains directly into the cooking basin (Col. 3, Ln. 37-40: Water Fill Lines #34, 36, connected to water mains via Inlet Line #30); and/or a water drain line that branches off from a bottom of the cooking basin and is adapted to selectively channel the water contained in the cooking basin outside of the same pasta cooking appliance (Col. 3, Ln. 24-36: Drain Conduit #24 selectively drains water from Vat #14 by operation of Valve #22).
Cl. 8, 9: additionally comprising one or more discrete cooking baskets each of which is dimensioned to internally accommodate a given amount of pasta or similar foodstuff and is adapted to be fitted onto the cooking basin so as to plunge all its contents into the water contained inside the cooking basin / wherein the cooking basin is dimensioned to removably accommodate, at the same time, a number of said cooking baskets arranged one adjacent the other (Fig. 1: Multiple baskets are shown attached to Basket Lift #20
Cl. 11: further comprising draining out of the cooking basin a portion of the water exceeding a given maximum level inside the cooking basin (Via High Water Level Probe #48); & Yang ('595) further discloses: wherein the step of automatically detecting when a boil-over phenomenon is taking place in the cooking basin comprises detecting when the water is drained out of the cooking basin (Fig. 1, Block #101-103; Par. 19-24).
In Re Claims 6, 12, 14 & 15, Yang ('595) further discloses:
Cl. 6, 12: wherein the electronic control unit is configured to autonomously set to zero, or reduce, the heat-output of the heating device for a predetermined time interval / wherein automatically setting to zero or reducing the heating of the water contained in the cooking basin comprises setting to zero or reducing the heating for a given time interval (At least Para. 4: The controller intermittently heats the cooking apparatus, i.e. controls the heat output levels repeatedly in a preset pattern at preset time intervals).
Cl. 14, 15: wherein the step of automatically setting to zero or reducing the heating of the water contained in the cooking basin comprises reducing the heating to a pre-set intermediate safety value, or reducing the heating by a pre-set percentage / wherein said pre-set percentage ranges between 10% and 50% (P. 12, Ln. 21-28: The heating power is reduced, e.g., by half).
In Re Claim 13, with respect to “wherein the time interval ranges between 10 and 300 seconds”, the specific time intervals would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a time interval between 10 & 300 seconds solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the system of Hilger ('876) would function equally well in either configuration..

Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

/Daniel E. Namay/Examiner, Art Unit 3762